DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 23 and 45, recites an adapted elastomer compound.  This compound can be made or can be used in various ways.  While the claim language mode defines the invention, it  indicates that the concern of claim is the elastomer compound, and not the method of adaption.  The body of the claims, however, recites detail of a test coupon, with rotor, stator, motor, brake, etc., along with their relations.  Since the claims are apparatus claims (and not method claims), detail explanation of how a load performance of a test coupon is being evaluated has nothing to do with the apparatus (the elastomer compound).  The invention for evaluating a load performance data of the test coupon, are already presented in other co-pending applications with same or similar limitations. 
	Similar deficiencies can be observed in dependent claims, wherein other method steps are being claimed.  Steps are clear indication of a method claim.  An apparatus claim, (in this case an elastomer compound), is presented by its shape, structure, and other parameters to define its characteristics.  Such claim is not generally concern about the history of its production, or how it is used.  Such history/steps are potentially the subject of a method claim. 
	In addition, examiner could not find the term “adapted” or “adaptation”, anywhere in the specification. 
	Dependents claims, i.e. claims 2-22, 24-44,  and 46, for the virtue of their dependency to the base rejected claims are also rejected.	
	Since it is not clear as what is exactly claimed, an elastomer compound, or a method of evaluating a load performance, examination on the merit cannot be performed.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, September 13, 2022